DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed July 6th, 2022 has been entered. Claims 1-8 and 11-13 are pending. Claims 1-2, 5 and 11 have been amended and claims 9-10 have been canceled by the Applicant. Applicant’s amendments have overcome the abstract and claim objections.
Drawings
The drawings are objected to because the drawings should be solid black line drawings [see 1.84 (a) (1). Furthermore, the drawings (ex, Figs.3-6) are fuzzy and claimed subject matters, especially the hardware are not easily detectable. In figure.2, reference numerals (21, 22) are placed in the drawing and they should not be the drawing [see 1.84 (p) (3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
35 USC § 112(f)
Claim 1, line 5,  use of the phrase “switching means” without reciting a function. A limitation construed under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph must not recite the structure for performing the function. Since no clear function is specified by the word(s) preceding “means,” it is unclear whether these phrases are intended to convey function or structure. See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed switching or contactor comprising hardware provided in a proximity of the moving contacts to influence an electric arc occurring when currents are switched on and off by the moving contacts moving towards and away from each other; where the hardware includes magnetic elements and the hardware magnetic elements positioned at both sides of each arc runner, and where each arc runner is electrically connected to a respective blow coil provided at a shoulder of each moving contact.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests the specific arrangement of the claimed elements in a single device.
Response to Arguments
Applicant's arguments in regard to the drawings objections are not convincing, as noted above. In accordance with MPEP, 1.84  (a) (1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings (shown in figs.3-6); and (p) (3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct (22, 23 shown in fig.2).
Conclusion
This application is in condition for allowance except for the following formal matters, discussed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833